296 N.W.2d 884 (1980)
STATE of Minnesota, Respondent,
v.
Todd Duane GUNDERSON, Appellant.
No. 50564.
Supreme Court of Minnesota.
September 5, 1980.
*885 C. Paul Jones, Public Defender, and Mary E. Steenson, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Thomas W. Foley, County Atty., and Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
TODD, Justice.
Defendant was found guilty by a district court jury of burglary, Minn.Stat. § 609.58, subd. 2(3) (1978), and was sentenced by the trial court to a five-year prison term. On this appeal from judgment of conviction defendant contends that the evidence of his participation in the burglary was legally insufficient and that the trial court abused its discretion in honoring a request by the jury for the rereading of part of the testimony of a key prosecution witness. There is no merit to the first contention. Defendant was seen leaving the burgled building and was apprehended a short time later. Defendant, by failing to object to the trial court's response to the jury request, forfeited his right to have this court review the propriety of the trial court's action. State v. Severson, 289 N.W.2d 496 (Minn. 1980).
Affirmed.